In a proceeding pursuant to CPLR 7511 to vacate an arbitrator’s award dated January 2, 1985, and clarified March 5, 1985, which after a hearing, provided, inter alia, that the number of approvals by the petitioner for the donation of blood by police officers, pursuant to section 5 of article XIV of the collective bargaining agreement effective July 1, 1982, shall be restored to the level which existed in calendar year 1982, the appeal is from a judgment of the Supreme Court, Kings County (Pizzuto, J.), dated September 18, 1985, which denied the petitioner’s application to vacate the award and granted the respondents’ cross motion to confirm the award.
Ordered that the judgment is affirmed, with costs.
It cannot be said that the arbitrator gave a completely irrational construction to the provision in dispute and, in effect, exceeded his authority by making a new contract for the parties (see, Matter of Board of Educ. v Dover-Wingdale Teachers’ Assn., 95 AD2d 497, affd 61 NY2d 913; Matter of National Cash Register Co. [Wilson], 8 NY2d 377, 383). Niehoff, J. P., Lawrence, Weinstein and Sullivan, JJ., concur.